DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
 
	Response to Amendment
This Office action is in response to the applicant’s communication filed 08/29/2022.
Status of the claims:
Claims 1 – 3, 5 – 16, 18, 19, 24 – 27, 29, and 31 – 32 are pending in the application.
Claims 1, 2, 11, 15, 16, 19, and 26 are amended.
Claims 31 and 32 are new.
Claim Objections
The objections to claim 26 in the previous action dated 04/27/2022 have been withdrawn in light of the applicant’s amendments filed 08/29/2022. Specifically, the objection to claim 26, regarding the phrase a distal end, has been withdrawn.
Claims 1 – 3, 5 – 16, 18, 19, 24 – 27, 29, and 31 – 32 are objected to because of the following informalities:  
Claim 1, line 3 reads “the at actuators”, however this appears to be a typographical error, thus the examiner suggests the line be written as “the actuators” for the sake of consistent language throughout the claims;
Claim 11, line 2 reads “comprising or exhibiting three, or four”, however this is not grammatically correct, the examiner suggests the line be written as “comprising three or four” for the sake of maintaining grammatically correct language throughout the claims;
Claims 12, 13, 14, 15, 27, and 31 recite one of the three following phrases “are spaced in an angle” , “are spaced with a distance”, or “spaced at a longitudinal distance for about”, although the phrases are clear and understood by the examiner, the examiner suggests the lines be written as “are spaced [numerical value] away from each other”;
Claims 12 – 14 recite “the at least two or two different sheath steering points”, although the phrase is understood by the examiner, the line should be written as “at least two different sheath steering points” as is recited in claim 1 for the purpose of maintaining consistent claim language throughout the claims;
Claim 15 recites “the two different sheath steering points” in line 13, although the phrase is understood by the examiner, the line should be written as “at least two different sheath steering points” as is recited above for the purpose of maintaining consistent claim language throughout the claims;
Claim 16, line 5 “the distal end”, although this is understood by the examiner to mean the distal end of the sheath, the examiner suggests the line be written as “the distal end of the sheath” for the sake of consistent claim language;
Claim 19, line 5 reads “the at least one actuators”, although this is understood by the examiner to mean “the two, three, or four actuators”, the examiner suggests the line be written as “the two, three, or four actuators” for the sake of having consistent language throughout the claims;
Claim 24, reads “a steerable sheath”, although this is understood to be the steerable sheath of claim 1, the examiner suggests the line be written as “the steerable sheath” for the purpose of proper antecedent basis;
Claim 25, reads “a catheter system”, although this is understood to be the catheter system of claim 18, the examiner suggests the line be written as “the catheter system” for the purpose of proper antecedent basis;
Claim 26, reads “the steering points”, although this is understood to mean the at least two different sheath steering points”, the examiner suggests the line be written as “the at least two sheath steering points” for the purpose maintaining consistent claim language throughout the claims;
Claim 31 recites “the proximal side”, although it would be inherent for the sheath to have a proximal side and the phrase is understood by the examiner, it is suggested to amend the line to read “a proximal side” for consistency of claim language, see for example claim 1 “a distal end”;
Claims 2 – 3, 5 – 10, 18, 29, and 32 are objected to for being dependent on an objected claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a generic place holder “means for connecting” in claims 1 7, 9, 15, and 31.  The instant specification, page 18, denotes such connecting means as a wire, cable, filament, or tissue, and thus the claimed term is considered to be that or any equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The disclosure of the instant application provides support for a steerable sheath comprising two steering points coupled to actuators via means for coupling (specification paragraph [0082]). The disclosure of the instant application also provides support for wherein the means for connecting is a cable (specification paragraph [0094]). However, the disclosure does not provide support for a steerable sheath comprising two steering points coupled to actuators via the means for connecting as recited in claim 1 and in combination with a distal cable that extends along the sheath as recited in claim 32.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In response to the amendments filed on 08/29/2022, the 112(b) rejections of claim 16 regarding the phrases “the counter-acting actuators”, “allow to reach various target points”, and “both bends”, and claim 19 being omnibus have been withdrawn.
Claims 1 – 3, 5 – 14, 16, 18, 19, 24 – 27, 29, 31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 9, 16, 19, and 31, the phrase “the actuators” renders the claim indefinite because it is unclear if the applicant is referring to ALL of the actuators of the “two, three, or four actuators” or if the applicant is applying less than the total number of actuators to the preceding or proceeding limitations. For the purpose of examination, the examiner will read the phrase to mean ALL of the actuators.
Regarding claim 2, the phrase “two of the actuators” renders the claim indefinite because it is unclear if the applicant is referring to two of the “two, three, or four actuators”, or if the applicant is further limiting the number of actuators to two and referring to “the two actuators”. For the purpose of examination, the examiner will read the claim as further limiting the number of actuators to two actuators.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “a softer material is used on the distal end of the sheath and harder material on the proximal side of the sheath”, and the claim also recites “preferably stainless steel, polyether-block-amide thermoplastic elastomer, preferably polyamide” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 8, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 16, the phrase “wherein the actuators includes two counter-acting actuators” renders the claim indefinite because it is unclear if the applicant is further narrowing the number of actuators to two actuators or if the applicant is stating that two of the “two, three, or four actuators” includes two counter-acting actuators and thus increasing the claimed actuator total from 2, 3, or 4 required by claim 1 to 4, 6, or 8.  It is noted that if applicant intends to increase the total number of actuators, the claim may be rejected under 112d as claim 16 would not include all the limitations of the claim from which it depends.  
Regarding claim 16, the phrase “of the two actuators” in line 7, renders the claim indefinite because it is unclear if the two actuators are the two counter-acting actuators previously claimed, or if the two actuators refers to a separate set of two actuators that are not counter-acting. For the sake of examination, the two actuators will be read to be the same two counter-acting actuators.
Regarding claim 19, the phrase "the defined target point is sufficiently spaced from an implant site" renders the claim indefinite because it is unclear how the target point can be spaced away from the implant site when they are defined as the same location. Claim 19 reads “deployment of a heart valve prosthesis to a defined target point” in line 2 and “an implant site for fully deploying the prosthesis”, so it is apparent that the two locations are the same location, thus it is unclear how the location can be spaced away from itself. 
Regarding claim 32, the phrase "a proximal pull ring" in line 2 renders the claim indefinite because it is unclear if a second “proximal pull ring” is being defined by the claim, if the claims are referring to “the proximal pull ring”, or if “a proximal pull ring” is meant to define “a distal pull ring”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1 – 16, 18, 19, and 24 – 30 under U.S.C 35 102(a)(1) in view of Edminster, recited in the previous action dated 04/27/2022 has been withdrawn in light of the applicant’s amendments filed 08/29/2022. Specifically, the rejection of claims 1 – 4, 7 – 12, and 15 – 16 in view of Edminster, has been withdrawn because Edminster no longer teaches all of the limitations required by claim 1, specifically, a first steering point distal to a second steering point when the sheath is in a linear orientation.  The rejection of claims 1, 18, 19, and 24 – 25 in view of Manish have been withdrawn because Manash no longer teaches all of the limitations required by claim 1, specifically, a first steering point distal to a second steering point when the sheath is in a linear orientation.
The rejection of claim 30 in view of Nguyen has been withdrawn because said rejection is no longer required and is a duplicative claim rejection.  The rejection of claims 1, 2, 12, 13, 14, and 26 – 28 in view of Garbini have been withdrawn because the rejection(s) is/are no longer required since the rejection would have been duplicative of the rejections below. 

Claims 1 – 3, 5 – 14, 16, 26, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (US 20070270679 A1) (previously cited).
Regarding claim 1, Nguyen discloses a steerable sheath (deflectable shaft) (abstract) (Examiner’s note: it should be understood that the embodiment of Figs. 12 and 14A/B encompass the sheath shown in Figs. 2 / 3, wherein Figs. 12 and 14A/B details the steering capabilities and overall functionality of the steering mechanisms of the sheath, with that said the examiner has cited to embodiments of Figs. 2 / 3 to show the general structure and orientation of parts only and cited to the embodiments of Fig. 12 and 14A/B for the steering mechanism functionality) comprising an elongate sheath (see annotated Fig. 2/3), two, three or four actuators (actuators – not shown) (Examiner’s note: stated in paragraph [0011] the catheter connects to a proximal handle with multiple actuators where one actuator is used to engage a first control wire to move left and right, and a second actuator on the proximal end that engages the variable radius control wire to extend the radius of the loop; additionally, paragraph [0073] discusses the use of multiple actuators to control the bidirectional control wires), at least two different sheath steering points (Examiner’s note: a steering point is defined as a point at which steering can occur, and thus does not require any specific structure; further, the pull wires attach to the pull rings 23, and as stated in paragraph [0074] the use of the wires and the connection to the pull rings causes the deflection of the sheath, therefore the denoted steering points on annotated Fig. 2/3 read on a steering point), means for connecting (control wires 20) (paragraphs [0039] and [0046], and annotated Fig. 2/3) the actuators (actuators – not shown) with the at least two different sheath steering points (see annotated Fig. 2/3) (Examiner’s note: as disclosed in paragraphs [0011], [0073], and claim 22 each of the steering points is coupled with its own actuator); wherein the at least two sheath steering points (see annotated Fig. 2/3) includes a first steering point (the upper most steering point seen in annotated Fig. 2/3) for bending a first portion (distal end of the sheath) of the sheath (see annotated Fig. 2/3) in a first direction (left or right direction as discussed in paragraph [0011]), and a second steering point (the lower proximal most steering point seen in annotated Fig. 2/3) for bending a second portion (proximal portion) of the sheath (see annotated Fig. 2/3) in an opposite direction (Examiner’s note: as discussed in paragraph [0073], pulling the control wires, which are connected at the referenced points in annotated Fig. 2/3, causes the distal loop section to deflect in a curvilinear shape forming an ‘S’ shape; to form an ‘S’ shape the distal most portion deflects in a first direction and the second portion has to deflect in an opposite direction; thus each steering point is used for deflection of the shaft opposing directions), wherein the steering points (see annotated Fig. 2/3) allow a distal end of the sheath to be positioned both with respect to: a) its distance from an implantation site (Examiner’s note: as shown in Fig. 14A/B and discussed in paragraphs [0073 – 0074] the control wires at the connection points are used to move the distal end of the shaft to form any curvilinear shape causing deflection multiple planes such that the distance an angle from the implantation site can be manipulated) and; b) its angle relative to the implantation site (Examiner’s note: as shown in Fig. 14A/B and discussed in paragraphs [0073 – 0074] the control wires at the connection points are used to move the distal end of the shaft to form any curvilinear shape causing deflection multiple planes such that the distance an angle from the implantation site can be manipulated); wherein the first steering point (see annotated Fig. 2/3) is located distal to the second steering point when the steerable sheath is in an undeformed state having a linear orientation (Examiner’s note: as shown in the annotated Fig. 2/3, the first steering point is distal to the second steering point when the sheath is linear).
Annotated Figures 2 and 3 of Nguyen

    PNG
    media_image1.png
    563
    959
    media_image1.png
    Greyscale



Regarding claim 2, Nguyen discloses wherein two of the actuators (actuators – not shown) (Examiner’s note: the device of Nguyen comprises two actuators as discussed in paragraph [0011] and [0073]) actuate the at least two steering points independently (Examiner’s note: a first actuator is independently connected with one of the steering points for the bidirectional control wires to produce the left / right direction and a second actuator independently controls radial displacement as discussed in paragraphs [0011] and [0073 – 0074] and claim 22; and the examiner is relying upon one steering point controlled by each actuator – see annotated Fig. 2/3).

Regarding claim 3, Nguyen discloses wherein the actuator is combined with a proximal handle (handle – not shown) (Examiner’s note: as disclosed in paragraph [0073] the actuators are on a handle, which is proximal relative to the distal end of the sheath).

Regarding claim 5, Nguyen discloses wherein the elongate sheath (see annotated Fig. 2/3) is made of or comprises Polytetrafluoroethylene (PTFE) (paragraph [0038]).

Regarding claim 6, Nguyen discloses wherein a softer material is used on the distal end of the sheath (see annotated Fig. 2/3) (Examiner’s note: as shown in Fig. 2, a portion of the distal end is made up of Pebax 40 D) and harder material on the proximal side (Examiner’s note: as seen in Fig. 2 the proximal most portion of the shaft is made up of Pebax 72 D) of the sheath, polyether-block-amide thermoplastic elastomer, (Examiner’s note: the distal region “40” has a lower durometer hardness than the more proximal region “72” which has a durometer hardness of 72 – paragraph [0039]).

Regarding claim 7, Nguyen discloses comprising two actuators, two sheath steering points, two means for connecting each of the actuators independently with each one of the sheath steering points (Examiner’s note: a first actuator is independently connected with one of the steering points for the bidirectional control wires to produce the left / right direction and a second actuator independently controls radial displacement as discussed in paragraphs [0011] and [0073 – 0074] and claim 22; and the examiner is relying upon one steering point controlled by each actuator – see annotated Fig. 2/3).

Regarding claim 8, Nguyen discloses wherein the means for connecting (control wire 20) is a wire (Examiner’s note: control wire 20 is a wire further discussed in paragraph [0073]).

Regarding claim 9, Nguyen discloses wherein the means for connecting (control wires 20) can be pulled proximally by way of the actuator(s) (Examiner’s note: as disclosed in paragraph [0064] the wires are pulled by the actuator(s)).

Regarding claim 10, Nguyen discloses wherein the at least two different sheath steering points (see annotated Fig. 2/3) are spaced circumferential around the sheath or/and longitudinally along the sheath (Examiner’s note: as shown in the annotated Fig. 2/3 the steering points are spaced both circumferentially and longitudinally along the sheath).

Regarding claim 11, Nguyen discloses comprising or exhibiting three, or four sheath steering points (Examiner’s note: as shown in the annotated Fig. 2/3 the sheath comprises 4 steering points).

Annotated Figures 2 and 3 of Nguyen

    PNG
    media_image1.png
    563
    959
    media_image1.png
    Greyscale


Regarding claim 12, Nguyen discloses wherein the at least two or two different sheath steering points are spaced in an angle of 180° (Examiner’s note: as discussed in paragraph [0046] and shown in the annotated Fig. 2/3 the control wires are spaced 180 degrees apart, and because the control wire connection points to the pull rings are the steering points then the steering points are spaced 180 degrees apart as well).

Regarding claims 13 and 14, Nguyen discloses wherein the at least two or two different sheath steering points are spaced with a distance of 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 cm (Examiner’s note: paragraph [0047] states wherein the length (L) shown in Fig. 3 is 1.5 in long which equates to 3.81 cm, and shown in the annotated Fig. 3 below the half way point lies distal to the proximal most pull ring / the second steering point which is equal to 0.75 in which equates to 1.91 cm, therefore the first steering point and the second steering point are spaced with a distance within the claimed range).
Annotated Figure 3 of Nguyen

    PNG
    media_image2.png
    349
    626
    media_image2.png
    Greyscale


Regarding claim 16, Nguyen discloses wherein the actuators (actuators – not shown but discussed in paragraphs [0011] and [0073]) includes two counter-acting actuators (Examiner’s note: the specification of the instant application defines “counter-acting” actuators as coordinated bending of the steerable sheath as depicted in Fig. 15c creating an S-curve of the sheath; and paragraph [0073] of Nguyen discloses wherein the two actuators are used to create a curvilinear shape such as an ‘S’ curve); wherein the two different sheath steering points (see annotated Fig. 2/3) are counter-acting movable by way of the two counter-acting actuators (Examiner’s note: the actuators are counter acting as stated above, and since each actuator independently controls a steering point then the steering points would be counter acting); wherein the two counter-acting actuators allow the distal end to reach various target points within one horizontal plane by adjusting both the bending of the fist portion of the sheath and the bending of the second portion of the sheath by way of the two actuators (Examiner’s note: as disclosed in paragraph [0074] the actuators control the pull wires such that the sheath can bend in a first and second plane).

Regarding claim 26, Nguyen discloses wherein the steering points (see annotated Fig. 2) allow a longitudinal direction at a distal end of the sheath (see annotated Fig. 2/3) to be perpendicular to the implantation site (Examiner’s note: as discussed in paragraphs [0073 - 0074], the sheath can be oriented in any manner and bend relative to multiple planes, therefore the sheath can be perpendicular to any implant site).

Regarding claim 27, Nguyen discloses wherein the first and second steering points (see annotated Fig. 2/3) are spaced at a longitudinal distance for about 15 – 90 mm and at a circumferential angle of about 180 degrees (Examiner’s note: paragraph [0047] states wherein the length (L) shown in Fig. 3 is 1.5 in long which equates to 38.1 mm, and shown in the annotated Fig. 3 below the half way point lies distal to the proximal most pull ring / the second steering point which is equal to 0.75 in which equates to 19.1 mm, and therefore the first steering point and the second steering point are spaced within the claimed range; and further, as discussed in paragraph [0046] and shown in the annotated Fig. 2/3 the control wires are spaced 180 degrees apart and because the control wire connections to the pull rings are the steering points then the steering points are spaced 180 degrees apart at well) 
Annotated Figure 3 of Nguyen

    PNG
    media_image2.png
    349
    626
    media_image2.png
    Greyscale

Regarding claim 29, Nguyen discloses wherein the first steering point (see annotated Fig. 2/3) bends the first portion of the sheath by an arc of greater than 90 ° (Examiner’s note: as stated above, and discussed in paragraph [0064] the control wires 20, attached at the referenced first steering point, bend the shaft in the left / right direction with respect to the longitudinal axis, and furthermore as shown in Fig. 4, the shaft bends with an arc greater than 90 degrees relative to the longitudinal axis), wherein the first portion of the sheath is distal relative to the second portion of the sheath (Examiner’s note: the first portion comprising the first steering point is distal relative to the second portion comprising the second steering point which is shown in the annotated Fig. 2/3).

Claims 1 – 3, 5 – 7, 9 – 15, 18, 19, 24 – 27, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Griffin (US 20170258614 A1).
Regarding claim 1, Griffin discloses a steerable sheath (steerable catheter with multiple bending radii) (abstract) (Examiner’s note: it should be understood that the embodiment of Fig. 9 encompasses the embodiment of 102 which is shown in Figs. 1 – 4, wherein Figures 5-9 show further details of figure 1 with the additional steering mechanisms as stated in paragraph [0042], with that said the examiner has cited to the embodiment of Figs. 1 – 4 for the general / basic features as described and cited to the embodiment of Fig. 9 for the differentiating structures) of comprising an elongate sheath (tubular sheath 902) (paragraph [0042]), two, three or four actuators (first actuator 152 and second actuator 162) (paragraphs [0029 – 0031] and Fig. 5), at least two different sheath steering points (distal end of pull tube 922A and distal end of pull wire 932B) (paragraph [0042] and Fig. 9) (Examiner’s note: as stated in paragraph [0042] the tubular sheath 902 and its steering mechanisms are oriented in the same manner as the tubular sheath 102; therefore the distal end of pull tube 922A equates to the distal end 126 shown in Fig. 3 and the location of the distal end of pull wire 932B is similar to the location of the distal end 136), means for connecting (pull tube 922A and pull wire 932B) (paragraph [0042]) the actuators (first actuator 152 and second actuator 162) with the at least two different sheath steering points (distal end of pull tube 922A and distal end of pull wire 932B) (Examiner’s note: as discussed in paragraphs [0029] and [0031] the first actuator 152 is coupled to the distal end of the pull tube 122 via the pull tube 122, and the second actuator 162 is coupled to the distal end of the pull wire 136 via pull wire 132); wherein the at least two sheath steering points (distal end of pull tube 922A and distal end of pull wire 932B) includes a first steering point (distal end of pull wire 932B) for bending a first portion of the sheath (distal portion tubular sheath 902) in a first direction, and a second steering point (distal end of pull tube 922A) for bending a second portion of the sheath (proximal portion of tubular sheath 902) in an opposite direction (Examiner’s note: as discussed in paragraphs [0029] and [0031] the first actuator 152 controls the pull tubes 122/922A/922B and the second actuator 162 controls the pull wires 132/932A/932B, and the examiner is relying upon the steering points at the ends of the pull tube 922A and the pull wire 932B which are on opposing sides; furthermore, as seen in Figure 4 and discussed in paragraphs [0029, 0031, 0042] the referenced steering points 922A and 932B act to bend the sheath in opposing directions and in multiple planes, and the reference steering points move in an upwards direction and downward direction, see R1 and R2) wherein the first and second steering points (distal end of pull tube 922A and distal end of pull wire 932B) allow a distal end of the sheath (tubular member 902) to be positioned both with respect to: a) its distance from an implantation site and; b) its angle relative to the implantation site (Examiner’s note: as discussed in paragraph [0042] the sheath can be oriented in multiple directions and planes and therefore the distance and the angle of the distal end can be manipulated relative to any location); wherein the first steering point is located distal to the second steering point when the steerable sheath (tubular sheath 902) is in an undeformed state having a linear orientation (Examiner’s note: in the absence of tension the tubular sheath is in an undeformed state as shown in Fig. 3, furthermore, the distal end of the pull wire is distal relative to the distal end of the pull tube also shown in Fig. 3).

Regarding claim 2, Griffin discloses wherein two of the actuators (first actuator 152 and second actuator 162) (paragraphs [0029 – 0031] and Fig. 5) actuate the at least two steering points independently (Examiner’s note: as disclosed in paragraphs [0028] and [0032] the pull tube and the pull wire are separately controlled and manipulated, and therefore the steering points are independently controlled).

Regarding claim 3, Griffin discloses wherein the actuator (first actuator 152 and second actuator 162) (paragraphs [0029 – 0031] and Fig. 5) are combined with a proximal handle (handle 150) (paragraph [0033]).

Regarding claim 5, Griffin discloses wherein the elongate sheath (tubular sheath 902) is made of or comprises a polyamide (paragraph [0030]).

Regarding claim 6, Griffin discloses wherein a softer material is used on the distal end of the sheath (tubular sheath 902) and a harder material on the proximal side of the sheath (tubular sheath 902) (Examiner’s note: as discloses in paragraph [0030] the sheath has a reinforcement layer on the proximal end, and therefore will have a softer overall material used on the distal end relative to the proximal end).

Regarding claim 7, Griffin discloses comprising two actuators (first actuator 152 and second actuator 162), two sheath steering points (distal end of pull tube 922A and distal end of pull wire 932B), two means for connecting (pull tube 922A and pull wire 932B) (paragraph [0042]) each of the actuators independently with each one of the sheath steering points (Examiner’s note: as disclosed in paragraph [0028] the pull tube and the pull wire are separately controlled and manipulated, and therefore the steering points are independently controlled).

Regarding claim 9, Griffin discloses wherein the means for connecting (pull tube 922A and pull wire 932B) can be pulled proximally by way of the actuator(s) (first actuator 152 and second actuator 162) (Examiner’s note: as discussed in paragraph [0028] the term “slidably” denotes back and forth movement i.e. proximal and distal, paragraph [0029] discloses the pull tube is slidable via the first actuator, and paragraph [0031] disclose the pull wire is slidable via the second actuator; therefore the means for connecting are pulled proximally when they are slid backwards).

Regarding claims 10, 12, 13, and 14, Griffin discloses wherein the at least two different sheath steering points are spaced circumferential around the sheath in an angle of 180° and longitudinally along the sheath with a distance of 5, 6, 7, 8 cm (Examiner’s note: as stated above the general structure of sheath 902 is similar to the general structure of sheath 102 seen in Fig. 3, meaning that the longitudinal distance between the distal ends of the pull tubes 922A/B and the distal ends of the pull wires 932A/B is equal to the longitudinal distance between the distal end of the pull tube 126 and the distal end of the pull wire 136 which is stated to be 5-8 cm in paragraph [0032], therefore the distance between the two steering points, distal end of pull tube 922A and distal end of pull wire 932B is 5-8 cm; furthermore, as can be seen in Fig. 9, as they are disclosed as concentric when looking from the front view, but spaced when looking at the lateral view, the pull tube 922A and pull wire 932B are spaced 180 degrees from each other).

Regarding claim 11, Griffin discloses comprising or exhibiting three, or four sheath steering points (paragraph [0042] and Fig. 9) (Examiner’s note: the first steering point is distal end of pull tube 922A, the second steering point is distal end of pull wire 932B, the third steering point is distal end of pull tube 922B, and the fourth steering point is distal end of pull wire 932A).

Regarding claim 15, Griffin discloses a steerable sheath (steerable catheter with multiple bending radii) (abstract) (Examiner’s note: it should be understood that the embodiment of Fig. 9 encompasses the embodiment of 102 which is shown in Figs. 1 – 4, wherein Figures 5-9 show further details of figure 1) with the additional steering mechanisms as stated in paragraph [0042], with that said the examiner has cited to the embodiment of Figs. 1 – 4 for the general / basic features as described and cited to the embodiment of Fig. 9 for the differentiating structures) comprising: 
an elongate sheath (sheath 902) (paragraph [0042] and Fig. 9), 
at least one actuator (first actuator 152 and second actuator 162) (paragraphs [0029] and [0031] and Fig. 5), 
at least two different sheath steering points (distal end of pull tube 922A and distal end of pull wire 932B) (paragraph [0042] and Fig. 9) (Examiner’s note: as stated in paragraph [0042] the tubular sheath 902 and its steering mechanisms are oriented in the same manner as the tubular sheath 102; therefore the distal end of pull tube 922A equates to the distal end 126 shown in Fig. 3 and the location of the distal end of pull wire 932B is similar to the location of the distal end 136), 
means for connecting (pull tube 922A and pull wire 932B) (paragraph [0042]) the actuators (first actuator 152 and second actuator 162) with the at least two different sheath steering points (distal end of pull tube 922A and distal end of pull wire 932B) (Examiner’s note: as discussed in paragraphs [0029] and [0031] the first actuator 152 is coupled to the distal end of the pull tube 122 via the pull tube 122, and the second actuator 162 is coupled to the distal end of the pull wire 136 via pull wire 132); 
wherein the at least two sheath steering points (distal end of pull tube 922A and distal end of pull wire 932B) includes a first steering point (distal end of pull wire 932B) for bending a first portion of the sheath (distal portion tubular sheath 902) in a first direction, and a second steering point (distal end of pull tube 922A) for bending a second portion of the sheath (proximal portion of tubular sheath 902) in an opposite direction (Examiner’s note: as discussed in paragraphs [0029] and [0031] the first actuator 152 controls the pull tubes 122/922A/922B and the second actuator 162 controls the pull wires 132/932A/932B, and the examiner is relying upon the steering points at the ends of the pull tube 922A and the pull wire 932B which are on opposing sides; furthermore, as seen in Figure 4 and discussed in paragraphs [0029, 0031, 0042] the referenced steering points 922A and 932B act to bend the sheath in opposing directions and in multiple planes, and the reference steering points move in an upwards direction and downward direction, see R1 and R2)) wherein the first and second steering points (distal end of pull tube 922A and distal end of pull wire 932B) allow a distal end of the sheath (tubular member 902) to be positioned both with respect to: a) its distance from an implantation site and; b) its angle relative to the implantation site (Examiner’s note: as discussed in paragraph [0042] the sheath can be oriented in multiple directions and planes and therefore the distance and the angle of the distal end can be manipulated relative to any location); wherein the two different sheath steering points (distal end of pull tube 922A and distal end of pull wire 932B) are located in an angle of 180 and with a spacing of 5 to 8 cm (Examiner’s note: as stated above the general structure of sheath 902 is similar to the general structure of sheath 102 seen in Fig. 3, meaning that the longitudinal distance between the distal ends of the pull tubes 922A/B and the distal ends of the pull wires 932A/B is equal to the longitudinal distance between the distal end of the pull tube 126 and the distal end of the pull wire 136 which is stated to be 5-8 cm in paragraph [0032], therefore the distance between the two steering points, distal end of pull tube 922A and distal end of pull wire 932B is 8 cm; furthermore, as can be seen in Fig. 9, as they are disclosed as concentric when looking from the front view, but spaced when looking at the lateral view, the pull tube 922A and pull wire 932B are spaced 180 degrees from each other).

Regarding claim 18, Griffin discloses a catheter system (tubular sheath 902) for deployment of a heart valve prosthesis (heart valve prosthesis 172) (paragraph [0039]) comprising a steerable sheath (tubular sheath 902) (paragraphs [0042]) according to claim 1 as discussed above.

Regarding claim 19, Griffin discloses a method comprising the steps of: deployment of a heart valve prosthesis (prosthesis 172) (paragraph [0039]) to a defined target point with a steerable sheath (sheath 902) (paragraphs [0039 and 0042]), wherein the defined target point (location of prosthesis implantation) is sufficiently spaced from an implant site for fully deploying the prosthesis (Examiner’s note: the delivery system of Griffin is distanced as desired from the target location as it is being delivered through the body); adjusting the actuators (first actuator and second actuator 152 / 162) (paragraphs [0029], [0031], and [0042]]) for controlling the distance from the distal end of the steerable sheath (sheath 902) to the implant site and the angle of the distal end (Examiner’s note: the orientation of the distal end of the sheath 902 is controlled by the actuators as discussed in paragraphs [0029] and [0042]).

Regarding claim 24, Griffin discloses a method for deployment of a heart valve prosthesis (prosthesis 172) (paragraph [0039]) wherein the heart valve prosthesis (prosthesis 172) is deployed using a steerable sheath (sheath 902) (paragraphs [0039]).

Regarding claim 25, Griffin discloses a heart valve prosthesis wherein the heart valve prosthesis is deployed using a catheter system (catheter system 100 and sheath 902) (paragraphs [0039 – 0042]).

Regarding claim 26, Griffin discloses wherein the steering points (distal end of pull tube 922A and distal end of pull wire 932B) allow a longitudinal direction at the distal end of the sheath (tubular sheath 902) to be perpendicular to the implantation site (Examiner’s note: as disclosed in paragraph [0042] the steering mechanisms allow the sheath to be manipulated in multiple directions and planes, and further the “implant site” can be any desired location at any orientation relative to the x, y, and z plane, therefore the steering mechanism is capable of manipulating the distal end of the sheath perpendicular to any location).

Regarding claim 27, Griffin discloses wherein the steering points (distal end of pull tube 922A and distal end of pull wire 932B) are spaced at a longitudinal distance for about 15 – 90 mm (5 – 8 cm = 50 – 80 mm) and at a circumferential angle of about 180 degrees (Examiner’s note: as stated above the general structure of sheath 902 is similar to the general structure of sheath 102 seen in Fig. 3, meaning that the longitudinal distance between the distal ends of the pull tubes 922A/B and the distal ends of the pull wires 932A/B is equal to the longitudinal distance between the distal end of the pull tube 126 and the distal end of the pull wire 136 which is stated to be 5-8 cm in paragraph [0032], therefore the distance between the two steering points, distal end of pull tube 922A and distal end of pull wire 932B is 8 cm; furthermore, as can be seen in Fig. 9, as they are disclosed as concentric when looking from the front view, but spaced when looking at the lateral view, the pull tube 922A and pull wire 932B are spaced 180 degrees from each other).

Regarding claim 31, Griffin discloses wherein the two different sheath steering points (distal end of pull tube 922A and distal end of pull wire 932B) are located in an angle of 180 and with a spacing of 5 to 8 cm (Examiner’s note: as stated above the general structure of sheath 902 is similar to the general structure of sheath 102 seen in Fig. 3, meaning that the longitudinal distance between the distal ends of the pull tubes 922A/B and the distal ends of the pull wires 932A/B is equal to the longitudinal distance between the distal end of the pull tube 126 and the distal end of the pull wire 136 which is stated to be 5-8 cm in paragraph [0032], therefore the distance between the two steering points, distal end of pull tube 922A and distal end of pull wire 932B is 8 cm; furthermore, as can be seen in Fig. 9, as they are disclosed as concentric when looking from the front view, but spaced when looking at the lateral view, the pull tube 922A and pull wire 932B are spaced 180 degrees from each other); and wherein a softer material is used on the distal end of the sheath (distal end of sheath 902) and a harder material on the proximal side of the sheath (Examiner’s note: as previously stated the embodiment of sheath 902 encompasses the sheath 102, and stated in paragraph [0038] the proximal portion of the sheath is formed of a reinforced (harder) polymeric tube than the distal end); and wherein the actuator (first actuators 152 and 162) is combined with a proximal handle (handle 150) (paragraphs [0029 – 0031]).

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. Specifically, regarding the arguments direct to the newly added limitations with respect to the teaches of the reference of Nguyen, are not persuasive since it has been found that Nguyen teaches the new limitations. The examiner provided a more detailed explanation of the teaches of Nguyen in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lam (US 9402976 B2) teaches a steerable catheter with multiple actuators to independently control multiple steering points.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                  

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771